     Case 2:21-cv-12033-LJM-DRG ECF No. 1, PageID.1 Filed 09/01/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION

AMY LEBLANC,

         Plaintiff,
                                                                           Case No:
v.                                                                         Hon.
                                                                           Mag.
ARAUCO NORTH AMERICA, INC.,

      Defendant.
__________________________________________________________________
JONATHAN R. MARKO (P72450)
ZACHARY T. RUNYAN (P83671)
Attorneys for Plaintiff
Marko Law, PLLC
1300 Broadway Street, Fifth Floor
Detroit, MI 48226
Phone/Fax: (313) 879-0229
zach@markolaw.com


                There is no other civil action between these parties arising out of the same
                transaction or occurrence as alleged in this Complaint pending in this
                Court, nor has any such action been previously filed and dismissed or
                transferred after having been assigned to a judge, nor do I know of any
                other civil action, not between these parties, arising out of the same
                transaction or occurrence as alleged in this Complaint that is either
                pending or was previously filed and dismissed, transferred or otherwise
                disposed of after having been assigned to a Judge in this Court.
__________________________________________________________________

                PLAINTIFF’S COMPLAINT AND JURY REQUEST

         NOW COMES Plaintiff Amy LeBlanc, by and through her attorneys, Marko

Law, PLLC, and for her Complaint against the above-named Defendant, states as

follows:

                                                Page 1 of 8
  Case 2:21-cv-12033-LJM-DRG ECF No. 1, PageID.2 Filed 09/01/21 Page 2 of 8




                          JURISDICTION AND VENUE

      1.     Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. §1332.

      2.     Venue is proper under 28 U.S.C. § 1391(b) as the events and omissions

giving rise to Plaintiffs’ claims occurred in this District.

      3.     The amount in controversy herein exceeds this Court’s jurisdictional

requirement, exclusive of interest, costs, and attorney fees.

                                       PARTIES

      1.     Plaintiff Amy LeBlanc is a resident of the County of Grand Traverse,

State of Michigan, and at all relevant times, was employed by Defendant Arauco

North America, Inc.

      2.     Defendant Arauco North America, Inc., (hereinafter “Arauco”), is a

foreign profit corporation, incorporated in the State of Delaware, which conducts

business in the County of Crawford, State of Michigan.

                                            FACTS

      3.     Plaintiff re-alleges and incorporates by reference the foregoing

paragraphs as if fully set forth herein.

      4.     At all times relevant herein, Plaintiff Amy LaBlanc was an exemplary

employee of Arauco.

      5.     During the course of her employment, Plaintiff was subjected to sexual

harassment and sexual assault in the workplace, including, but not limited to,


                                           Page 2 of 8
  Case 2:21-cv-12033-LJM-DRG ECF No. 1, PageID.3 Filed 09/01/21 Page 3 of 8




unwanted comments such as “your lips look good for a blow job,” and unwanted

touching, such as shoulder rubs and the touching of her lower back.

       6.     Around the beginning of September 2018, a co-worker of Plaintiff’s

that she had been in a relationship with began sharing an explicit photograph of

Plaintiff with other employees in the workplace.

       7.     Plaintiff went to human resources, who asked Plaintiff questions such

as "Are you sure you didn't do this?” and “Did you post these photos anywhere else

like social media or a porn site?"

       8.     Human resources allegedly conducted an investigation regarding these

photographs being shared in the workplace.

       9.     During the course of this investigation, Plaintiff was transferred to an

off-site, office location.

       10.    After the investigation took place, human resources told Plaintiff that

this was a “he said, she said situation” and that there was nothing they could do.

       11.    Following a meeting regarding this investigation, another male co-

worker asked Plaintiff if she wanted to “hook up.”

       12.    When Plaintiff was allowed back to her work location, she was told she

needed to inform her supervisor every time she would be on site.

       13.    Others in the workplace continued to harass Plaintiff, including giving

her jobs that would require to bend over or be on her hands and knees.


                                       Page 3 of 8
  Case 2:21-cv-12033-LJM-DRG ECF No. 1, PageID.4 Filed 09/01/21 Page 4 of 8




      14.    Men in the workplace would constantly stare at Plaintiff and make her

feel uncomfortable.

      15.    Rumors were spread by Plaintiff’s co-workers that Plaintiff was

sleeping with a male co-worker just because she had a conversation with him, and

Plaintiff’s co-workers began avoiding her.

      16.    Plaintiff attempted share these ongoing issues with human resources,

wherein Plaintiff was told to stop bringing them up because the issues were “already

resolved.”

      17.    Unable to tolerate her work environment any longer, Plaintiff was

constructively discharged on approximately January 18, 2019.

      18.    As a result of Defendant’s actions, Plaintiff has suffered and will

continue to suffer injuries and damages, including but not limited to, the following:

             a. Constructive Discharge;

             b. Stress;

             c. Humiliation;

             d. Non-economic damages;

             e. Economic damages;

             f. Punitive damages;

             g. All other injuries to be discovered throughout discovery;

             h. Attorney fees and costs.


                                      Page 4 of 8
  Case 2:21-cv-12033-LJM-DRG ECF No. 1, PageID.5 Filed 09/01/21 Page 5 of 8




                         COUNT I
  VIOLATION OF MICHIGAN ELLIOT-LARSEN CIVIL RIGHTS ACT
                     Disparate Treatment

      19.    Plaintiff re-alleges and incorporates by reference the foregoing

paragraphs as if fully set forth herein.

      20.    At all relevant times, Plaintiff was an employee and Defendant was an

“employer” within the meaning of Michigan’s Elliot-Larsen Civil Rights Act

(“ECLRA”), MCL 37.2101, et seq.

      21.    At all relevant times, under the ELCRA, Plaintiff had a right to

employment free from discrimination based on her sex.

      22.    Defendant, through its agents, representatives, and employees, was

predisposed to discriminate on the basis of sex and acted in accordance with that

predisposition.

      23.    Defendant, through its agents, representatives, and employees, treated

Plaintiff differently from similarly situated male employees in the terms and

conditions of her employment, on the unlawful basis of sex.

      24.    As a direct and proximate result of Defendant’s unlawful actions,

Plaintiff has suffered and continues to suffer injuries and damages.




                                           Page 5 of 8
  Case 2:21-cv-12033-LJM-DRG ECF No. 1, PageID.6 Filed 09/01/21 Page 6 of 8




                          COUNT II
  VIOLATION OF MICHIGAN ELLIOT-LARSEN CIVIL RIGHTS ACT
                  Hostile Work Environment

      25.     Plaintiff re-alleges and incorporates by reference the foregoing

paragraphs as if fully set forth herein.

      26.     At all relevant times, Plaintiff was an employee and Defendant was an

“employer” within the meaning of Michigan’s Elliot-Larsen Civil Rights Act

(“ECLRA”), MCL 37.2101, et seq.

      27.     Plaintiff was subjected to unwelcome conduct due to her sex.

      28.     Plaintiff complained about the conduct, stating that it was clearly based

on her sex.

      29.     The Defendant violated Plaintiff’s rights under the ELCRA by allowing

the unwelcome conduct to affect a term or condition of employment, including

unreasonably interfering with Plaintiffs’ work performance, and thus creating an

intimidating and hostile work environment.

      30.     As a direct and proximate result of Defendant’s unlawful actions,

Plaintiff has suffered and continues to suffer injuries and damages.

                       COUNT III
  VIOLATION OF MICHIGAN ELLIOT-LARSEN CIVIL RIGHTS ACT
                        Retaliation

      31.     Plaintiff re-alleges and incorporates by reference the foregoing

paragraphs as if fully set forth herein.


                                           Page 6 of 8
  Case 2:21-cv-12033-LJM-DRG ECF No. 1, PageID.7 Filed 09/01/21 Page 7 of 8




       32.    Defendant retaliated against Plaintiff for participation in investigations

related to Defendant’s discriminatory and unlawful practices and for the filing of

complaints regarding Defendant’s discriminatory and unlawful practices.

       33.    Plaintiff was also demoted and constructively discharged in retaliation

for her protected civil rights activity.

       34.    Defendant’s actions were intentional, with reckless indifference to

Plaintiff’s rights and sensibilities.

       35.    As a direct and proximate result of Defendant’s actions, Plaintiff has

suffered and continues to suffer damages and injuries.

       WHEREFORE, Plaintiff respectfully requests this Honorable Court grant

judgment in favor of Plaintiff and against Defendant in an amount the Court or jury

deems just and fair, plus interest, costs, and attorney fees.

                                                    Respectfully submitted,


                                                    /s/ Zachary T. Runyan
                                                    ZACHARY T. RUNYAN (P83671)
                                                    Jonathan R. Marko (P72450)
                                                    MARKO LAW, PLLC
                                                    1300 Broadway Street, Fifth Floor
                                                    Detroit, MI 48226
                                                    Phone/Fax: 313-879-0229
                                                    Email: zach@markolaw.com
Dated: September 1, 2021




                                           Page 7 of 8
  Case 2:21-cv-12033-LJM-DRG ECF No. 1, PageID.8 Filed 09/01/21 Page 8 of 8




                     DEMAND FOR TRIAL BY JURY

      NOW COMES Plaintiff, AMY LEBLANC, by and through her attorneys,

MARKO LAW, PLLC, and hereby demands a trial by jury in the above-captioned

matter.

                                           Respectfully submitted,


                                           /s/ Zachary T. Runyan
                                           ZACHARY T. RUNYAN (P83671)
                                           Jonathan R. Marko (P72450)
                                           MARKO LAW, PLLC
                                           1300 Broadway Street, Fifth Floor
                                           Detroit, MI 48226
                                           Phone/Fax: 313-879-0229
                                           Email: zach@markolaw.com
Dated: September 1, 2021




                                  Page 8 of 8
